DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 20 December 2021.  Therein, Applicant amended claims 1, 12 and 19.  No claims were added or cancelled.  The submitted claims have been entered and are considered below.   
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 July 2021 is being considered by the examiner.

Response to Amendments/Arguments
Applicant’s arguments, with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, et al. (U.S. Patent Publication No. 2011/0178687) in view of Harris, et al. (U.S. Patent Publication No. 6,234,585) and in view of Tsuchiya, et al. (U.S. Patent Publication No. 2005/0035320).  

Continuing with the claim, Anderson further discloses a servo valve coupled to a power source and to the actuator (see paras. 0089-091, 0093); and a brake control unit (see paras. 0071, 0066, 0123) configured to operate the servo valve in response to a pedal deflection signal (see paras. 0089-091, 0093).  Anderson does not explicitly disclose a current ramp rate and how the current ramp rate is determined.  However, relevant teachings of Anderson (see paras. 0012, 0023, 0078, Figs. 15-18) teach electromechanical control.  A person of ordinary skill is proficient with such knowledge as the power/voltage/current relationship.  Thus, it would have been obvious to one of ordinary skill in the art that a voltage change dictates a similar linear change to the current manifested by the change in brake pressure signal.   Anderson does not disclose the last claim limitation.  
A teaching from Tsuchiya discloses an electromechanical valve responding to a constant current and also a changing current that correspondingly changes the valve opening value (see Fig. 8, and paras. 0070, 0073).  
It is acknowledged that the valve of Tsuchiya is used for power steering applications.  However, the limitation at issue goes to principles of operation of valves in general.  Thus, Tsuchiya’s general teachings of valve operation is relevant and applicable to braking applications.   Further, Tsuchiya teaches that the valve is open under zero load.  This is opposite to the claimed valve that is closed in its 
Regarding claim 2, Anderson further discloses voltage rates for the brake pressure command signal (see Figs. 12B, 12C).  As voltage to current relationship is known, one of ordinary skill in the art would have the ability to convey the values in either unit of measurement.  
With reference to claims 3-5, Anderson does not explicitly disclose the specific types of functions (see para. 0123).  However, one of ordinary skill in the art would find it obvious to control the relationship command signal in one of these types of functions based on the motivation to improve an electromagnetic proportional flow rate control valve capable of performing flow rate control with high precision in the low flow rate control region.  
Referring to claim 6, Anderson further teaches wherein the pedal deflection signal is generated by a transducer connected to a brake pedal (see para. 0071, CPU includes transducer).  
With regards to claim 7, Anderson further discloses wherein the current ramp rate corresponds with the brake pressure command signal generated by the brake control unit (see Fig. 1, CPU #5 and related text).  
Referring to claim 8, Anderson does not explicitly disclose generating the control signal.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention that the CPU of Anderson generates an equivalent signal to control brake pressure based on the motivation to improve an electromagnetic proportional flow rate control valve capable of performing flow rate control with high precision in the low flow rate control region (see para. 0071).  

For claim 10, Anderson further discloses wherein the power source is at least one of a hydraulic power source, an electric power source and a pneumatic power source (see at least para. 0071).
Claims 12 and 19 are rejected based on the citations and reasoning provided above for claim 1. 
Regarding claim 13, 14 and 20, Anderson further teaches wherein the current ramp rate is determined via a relationship between the current ramp rate and the brake pressure command signal (see paras. 0012, 0023, 0078 and Figs. 15-18), the relationship providing distinct values for the current ramp rate on a curve of the current ramp rate versus the brake pressure command signal (see paras. 0012, 0023, 0078 and Figs. 15-18).
Claim 15 is rejected based on the citations and reasoning provided above for claim 6.
With reference to claim 16, Anderson does not explicitly disclose the enumeration of pedal deflection signals.  However, it would have been obvious to one of ordinary skill in the art that the generated signals would generate the correct current to generate the correct brake pressure command signal in the order corresponding to the order generated by the pedal control based on the motivation to improve an electromagnetic proportional flow rate control valve capable of performing flow rate control with high precision in the low flow rate control region.
Claim 17 is rejected based on the citations and reasoning provided above for claim 9. 
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, et al. (U.S. Patent Publication No. 2011/0178687) in view of Tsuchiya, et al. (U.S. Patent Publication No. 2005/0035320), as applied to claims 1 and 12, in view of Harris, et al. (U.S. Patent Publication No. 6,234,585) and in view of Tsuchiya, et al. (U.S. Patent Publication No. 2005/0035320).  
.

Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663